Election/Restrictions
Applicant's election with traverse of a drive shaft assembly for a downhole drilling motor (Group I) in the reply filed on August 29, 2022 is acknowledged.  The traversal is on the ground(s) that in light of the amendment to claim 16 there is no serious burden posed by examination without restriction.  This is not found persuasive because the amendment to claim 16 changes nothing regarding the difference in the claimed inventions’ classifications (i.e. cause for serious burden).
The requirement is still deemed proper and is therefore made FINAL.

Claims 16-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on August 29, 2022.

Drawings
The drawings are objected to because they fail to show features corresponding to the limitations of claims 8 & 14.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Dive Shaft Assembly for a Down Hole Drilling Motor.

The disclosure is objected to because:
The summary at paragraphs 0007 & 0008 is not written in clear narrative form.  Each is instead a cut-and-paste from the claims.
The detailed description of the invention fails to describe details corresponding to the limitations of claims 8 & 14.

The abstract of the disclosure is objected to because it begins with a phrase, “is provided,” that can be implied.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
Claims 8 & 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  As noted above, features corresponding to the limitations of these claims are neither shown in the drawings nor described in the detailed description of the invention.  Without such, it is not possible to accurately determine the metes and bounds of the claims.

Allowable Subject Matter
Claims 1-7, 9-13 & 15 are allowed because the prior art does not show or suggest a drive shaft assembly for a down hole drilling motor comprising every limitation of the claims.
Kraus discloses a drive shaft assembly for a down hole drilling motor comprising some of the limitation of the claims including ball bearings 54, but does not show or suggest prongs.
Takigawa discloses a drive shaft assembly comprising some of the limitation of the claims, including ball bearings 152 and prongs 151b, , but does not show or suggest the first end of first housing 141 having a second cavity separated from its first cavity by an internal wall.
Van Deren discloses a drive shaft assembly comprising some of the limitation of the claims, including ball bearings 27 and prongs 28, , but does not show or suggest first housing 14 mating with the ball bearings.

Claims 8 & 14 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Greg Binda whose telephone number is (571)272-7077. The examiner can normally be reached M-F 9-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Greg Binda/Primary Examiner, Art Unit 3679